Citation Nr: 0836437	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression (claimed as a 
nervous disorder).  

2.  Entitlement to service connection for hepatitis, claimed 
as a blood disorder.  

3.  Entitlement to service connection for a chronic headache 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  Due to a change in the location of the 
veteran's residence, the jurisdiction of his appeal has been 
transferred to the RO in Montgomery, Alabama.  

The issue of entitlement to service connection for a chronic 
headache disorder is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

On a final procedural note, it appears that the veteran may 
have attempted to raise a claim for service connection for a 
cervical spine disorder.  If he desires to file such a claim, 
he should do so with specificity at the RO.  As that claim 
has not been adjudicated, it is not before the Board at this 
time. 


FINDINGS OF FACT

1.  The medical evidence reasonably indicates that the 
veteran's currently-diagnosed depression is secondary to his 
service-connected post-traumatic stress disorder (PTSD).  

2.  Hepatitis is not currently shown.  


CONCLUSIONS OF LAW

1.  With the benefit of the doubt, an acquired psychiatric 
disorder, diagnosed as depression (claimed as a nervous 
disorder) is proximately due to service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  Hepatitis, claimed as a blood disorder, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2005, the amendment is not 
applicable to the current claim. 

A.  Depression (Claimed as a Nervous Disorder)

The veteran maintains that he has a nervous disability, other 
than PTSD, which began in service.  In particular, he asserts 
that the behavioral and disciplinary problems that he 
exhibited during his Vietnam service were early 
manifestations of this nervous disorder.  

Service treatment records reflect episodes of behavioral and 
disciplinary problems.  In a May 1969 letter, the veteran's 
mother explained that she had received letters from the 
veteran and that, from these documents, she "gather[ed that] 
things are not going at all well for him."  In particular, 
his mother expressed concern that he "seem[ed] . . . to be 
deeply troubled [and] very nervous and hostile or 
belligerent."  At a psychiatric evaluation completed later 
that month, he denied experiencing any nervous or psychiatric 
problems.  No specific psychiatric illness was found at that 
time and at the November 1969 discharge examination.  
Therefore, the evidence does not show a chronic psychiatric 
disorder at the time of discharge.

A VA outpatient treatment record dated in February 2006 
provides diagnoses of chronic PTSD and depression, not 
otherwise specified.  Subsequent medical records confirm 
these diagnoses.  

Significantly, at a January 2008 VA PTSD examination, the 
examiner diagnosed, on Axis I, PTSD and a major depressive 
disorder.  When asked how the veteran's symptoms were related 
to or were part of each mental disorder, the examiner 
indicated that the veteran's depression was secondary to 
PTSD.  When asked the extent disorders other than PTSD were 
independently responsible for impairment in psychosocial 
adjustment/life quality, the examiner again indicated that 
depression was secondary to PTSD.  

Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  Thus, to deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.

In view of the above, the Board finds that the nexus between 
the veteran's service-connected PTSD, and current diagnosis 
of depression has been satisfied by the evidence.  Thus, with 
application of the benefit of the doubt rule, service 
connection is granted for depression on a secondary basis.

B.  Hepatitis

The veteran contends that he has been told that he cannot 
donate blood because he is a "carrier."  He believes that 
the problem with his blood "stems from . . . [his] time in 
Vietnam" because "many Vietnam returnees have this 
problem."  

Service treatment records fail to demonstrate any complaints 
or treatment referable to hepatitis.  A report of a November 
1997 private outpatient treatment session includes a notation 
that the veteran had "hepatitis in [the] past."  The 
remainder of the post-service medical records include no 
references to hepatitis-and, in particular, do not contain 
diagnoses of hepatitis.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

Where, as here, there is no competent evidence of a current 
diagnosis of hepatitis, the preponderance of the evidence is 
against a claim for service connection for such a disorder.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As such, the 
appeal is denied.  

The Board has considered the veteran's statements asserting 
continuity of symptoms regarding hepatitis.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
discussed herein, however, post-service evidence does not 
reflect the presence of a diagnosis of hepatitis.  Without 
such evidence, continuity cannot be found to be established, 
either through the competent evidence or through the 
veteran's statements.

The Board has also considered the veteran's statements 
asserting a relationship between his current disorder and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals (who 
have failed to diagnose hepatitis) than to the veteran's 
statements.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for depression, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With respect to the claim for hepatitis, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date; however, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board.  
Such notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well 
as reports of VA post-service treatment that the veteran has 
received for his disorder.  Further, he has submitted private 
post-service treatment records.  The Board acknowledges that 
he has not been accorded a VA examination relevant to 
hepatitis.  Given, however, the absence of a current 
diagnosis of hepatitis, a remand for a VA examination 
pertinent to this claim would unduly delay resolution.  

Consequently, the Board finds that the available records and 
medical evidence have been obtained and are sufficient to 
make an adequate determination as to the service connection 
claim adjudicated in this decision.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the service connection claim on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of this issue.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); & Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depression (claimed as a nervous disorder), is 
granted.

Service connection for hepatitis, claimed as a blood 
disorder, is denied.  


REMAND

With respect to the remaining claim for headaches, the Board 
finds that a remand is necessary.  Post-service medical 
records reflect treatment for recurrent migraine headaches 
since November 1997.  Current treatment includes medication.  

In a June 2005 letter, a private treating physician expressed 
his belief that "stress is what usually sets . . . off" the 
veteran's recurrent migraine headaches.  The physician 
specifically stated that "there is a very high probability 
that these headaches, which are frequently incapacitating, 
are related to . . . service and the development of [PTSD]."  
The physician did not, however, indicate whether he had an 
opportunity to review the claims folder, including the 
in-service, and post-service, medical records contained 
therein.  

In light of this medical opinion-as well as the fact that 
the veteran has not been accorded a VA examination pertaining 
to his headaches-the Board finds that a VA examination is 
warranted to determine the nature, extent, and etiology of 
any currently-diagnosed chronic headache disorder. 

On examination, the examiner should have access to, and an 
opportunity to review, the claims folder in conjunction with 
the evaluation.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Further, as previously discussed herein, proper VCAA notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1)  that is 
necessary to substantiate the claim; (2)  that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must also include information that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The letter furnished to the veteran in April 2005 in the 
present case discusses only the direct service connection 
aspect of his headache claim-and not the secondary service 
connection portion of this issue.  Indeed, at no time during 
the current appeal has he received proper VCAA notification 
of his claim for service connection for a chronic headache 
disorder, asserted to be secondary to a service-connected 
disorder.  Also, he has not been informed that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  A corrective 
VCAA notice letter should, therefore, be issued on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The RO should send the veteran a 
due process cure letter, in accordance 
with the VCAA, addressing his claim for 
service connection for a headache 
disorder.  In addition to the 
requirements established in the VCAA, 
the letter should:  

*	inform him of the information and 
evidence not of record that is 
necessary to substantiate his 
claim for service connection for a 
chronic headache disorder, on a 
direct basis and as secondary to a 
service-connected disability; 
*	inform him of the information and 
evidence that VA will seek to 
provide; 
*	inform him of the information and 
evidence that he is expected to 
provide; and 
*	inform him of the criteria for 
establishing a disability rating 
and effective date of an award of 
service connection.  

2.  Thereafter, the veteran should be 
scheduled for an examination to 
determine the nature, extent, and 
etiology of any chronic headache 
disorder.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

For any chronic headache disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service, is otherwise related 
to active service, or is related to, or 
aggravated by, PTSD.  Complete 
rationale should be given for all 
opinions reached.  

The examiner is also asked to comment 
on a June 2005 statement from a private 
physician that osteoarthritis and disc 
disease at C6-C7 with bilateral 
foraminal encroachment has contributed 
to the development of the veteran's 
chronic pain problems and his radicular 
pain patterns from the disc disease.

3.  Then, the issue of entitlement to 
service connection for a chronic 
headache disorder, on a direct and 
secondary basis should be 
re-adjudicated.  If the decision 
remains adverse, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


